             Case 1:19-mj-03608-UA Document 10 Filed 05/31/19 Page 1 of 2

                                                                                     ORIGf NAL
                               UNITED STATES DISTRICT COURT
                                                for the
                            SOUTHERN DISTRICT OF NEW YORK


          United States of America,             )
                  Plaintiff                     )
                       V.                       )                Case No. 2: l 9-MJ-3608
                                                )
                John Lambert,                   )
                  Defendant.

                                   APPEARANCE OF COUNSEL

To:      The clerk of court and all parties of record

        I am admitted pro hac vice to practice in this court on behalf of this defendant in this
case, and I appear in this case as counsel for:

                  John Lambert



Dated: May 31, 2019


                                                Gary A. Peters               Michigan-P43594
                                                            Printed name and bar number

                                                450 West 4th Street, Royal Oak, MI 48067
                                                                      Address

                                                gap@h2law.com
                                                                    E-mail address

                                                248-723-0490
                                                                  Telephone number

                                                248-645-1483
                                                                    FAXnumber




4837-9787-5349, v. l
                         Case 1:19-mj-03608-UA Document 10 Filed 05/31/19 Page 2 of 2

                                         Howard~ Howard
                                                   law for business·

                 AnnArbor              Chicago        Detroit                Las Vegas           LosAngeles            Peoria
          Direct dial: 248. 723.0490                       Gary A. Peters                                     email: gap@h2law.com

                                                                                               Also admitted to practice in Illinois,
                                                                                                           Iowa and Pennsylvania

                                                          May 31, 2019



                                                                                           UPS Delivery on Monday, 6/3/19
          United States Magistrate Office
          Daniel Patrick Moynihan
          United States Courthouse
          Room520
          500 Pearl St.
          New York, NY 10007-1312

                   Re:       Appearance of Gary A. Peters
                             US v. Lambert, Case# 2:19-MJ-3608 (2019)

          Dear Magistrate's Office:

                 Enclosed is my Appearance on behalf of Defendant, John Lambert, m the above-
          referenced case.

                   Please let me know if you need anything further to process my motion.

                                                                Sincerely,




          GAP/kah

          Enclosure

          cc: AUSA Benjamin Schrier (via email)

          4813-5650-6773, v. 1




                                                   i<i\iM,tUtiiikilttffil,IU\%ik•kklllli
      f                  N

450 West Fourth Street, Royal Oak, MI 48067-2557                                                      tel 248.645.1483 fax 248.645.1568
                                                                                                                                        '
